NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

DOROTHY S. TOWNE d/b/a DOTTIE              )
TOWNE, ATTORNEY AT LAW,                    )
                                           )
             Appellants,                   )
                                           )
v.                                         )         Case No. 2D18-292
                                           )
VAKA LAW GROUP, P.L.,                      )
                                           )
             Appellee.                     )
                                           )
                                           )

Opinion filed February 27, 2019.

Appeal from the Circuit Court for
Hillsborough County, Martha Cook and
Mark R. Wolfe, Judges.

Annabel C. Majewski of Wasson &
Associates, Chartered, Miami; and
Dorothy S. Towne of Dottie Towne,
Attorney at Law, Tampa for Appellant.

John V. Trujillo, Jr. of Barnes Trial
Group, Tampa; and Richard N.
Asfar of Vaka Law Group, P.L., Tampa,
(withdrew after briefing), for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and MORRIS, JJ., Concur.